Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00105-CV

                                    Mava HURD and Leonard Izzo,
                                           Appellants

                                              v.
                                            Rapier
                                 RAPIER FAMILY FOUNDATION,
                                           Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-14969
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 15, 2015

DISMISSED

           The parties have filed a joint motion to dismiss this interlocutory appeal. The motion is

granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a); 43.2(f). Costs of appeal are

taxed against the parties who incurred them.


                                                        PER CURIAM